Title: To James Madison from William Kirkpatrick, 18 April 1803 (Abstract)
From: Kirkpatrick, William
To: Madison, James


18 April 1803, Málaga. Transmits a copy of his last letter, dated 31 Mar., with copies of its enclosures. On 8 Apr. Captain Campbell in the Adams “gave a call here on his way up the Mediterranean, with a Convoy of Seven Merchant Vessels”; he departed on 9 Apr. intending to stop at Alicante and Barcelona to offer escort to vessels bound for French and Italian ports. Commodore Morris in the New York arrived 13 Apr. with the John Adams and Enterprize and departed 15 Apr. “after procuring some trifling Supplies” from Kirkpatrick. Notes that he accepted Morris’s draft against Leghorn. “Altho’ there is here no negociation Whatever, on that City, I admitted of his Bill at par.… A certain Loss must ever attend raising money in the Spanish Ports, on Leghorn, from the Circumstance of no takers of bills offering, the inevitable result of a reduced Intercourse with that Place, Whereas on London there is a regular Course established, and at this moment very Advantageous for drawing.” When dollars are remitted from the U.S. at par there is a benefit of 8 percent. The rate of exchange in Spain is generally in favor of Great Britain. Observes that if peace continues in Europe, the rate may drop over the course of the summer. Notes that dollars cannot be sent out without a government order. “Notwithstanding the great Preparations for War, going on in England, & France … none whatever are making in this Place, or any measures adopting, from which it might be presumed, that this Country means to take an active part, in the Event of a rupture.”
 

   
   RC (DNA: RG 59, CD, Málaga, vol. 1). 3 pp.



   
   A full transcription of this document has been added to the digital edition.

